DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5, 7-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. [US 2019/0355462; Isom].
Per claim 1. Isom discloses a device for detecting a tampering of a product (e.g. pill) in a product packaging material (109) [see Fig. 1] the device comprising: 
a plurality of resistance sensors arranged into a network of sensors (e.g. bendable sensors 107, 204, and 607) integrated into the product packaging material (109) and implemented as resistance sensors, each bendable resistance sensor configured to change a corresponding resistance amount in response to the tampering of the product packaging material [para. 31, 34 and 54], 
a communication device (transceiver 105) for relaying information regarding a status of the product packaging material by the microcontroller based on the detected resistance, such as packing has been twisted, tampered, slightly opened or opened [para. 45].
a metal wire line on each of a plurality of resistance layers, however Isom shows that at least a plurality of bendable sensors (107, 204 and 607) include one or more traces, wherein traces are formed of material that conduct electricity, as cited “The microcontroller 101 may monitor resistance changes, capacitance changes, voltage changes, or some other electrical characteristic in each trace or bendable sensor. The monitoring may be continuous or may occur at specified intervals. For instance, the microcontroller may poll the traces every second, every minute, every 10 minutes, etc., to determine whether resistance, capacitance, or other measurements have changed for each trace.” [para. 42] and “the bendable sensor 607 may include one or more traces. These traces may be generated and applied using printable ink. In other cases, the traces may be applied using etching and filling or other method of manufacturing traces. In examples where the traces are applied using printable trace material, the printable trace material may be specifically formulated to bend repeatedly and still conduct electricity.” [para. 53 and 54].  With the teachings, the traces of the bendable sensors can be a type of printed ink material that capable of conducting electricity (e.g. current flow).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the electricity conduct traces can be made of some type of metal material on each of a plurality of resistance layer, for the purpose of easy to detect the change in electrical (e.g. resistance), because metal material is a good electrical conductive, which commonly used for electrical component.
Isom does not explicitly mention the resistance sensor is configured to act as a capture strain gauge that measures an amount of force applied to the resistance sensor.  However, Isom further teaches “When the bendable sensor 300 is bent or deformed, the traces may sustain microscopic cracks 301. These cracks 301 may result in a step-function increase in detectable resistance. This increase in resistance may be detected by the processor or microcontroller 101 of FIG. 1. If a threshold amount of change occurs, the microcontroller may determine that a container has been opened or has been opened some amount. If smaller changes occur, the microcontroller may determine that the packaging has been twisted or tampered with, but not opened or only slightly opened” [para. 34 and 43].  Furthermore, Wikipedia cited “A conductive ink based flex sensor or bend sensor is a sensor that measures the amount of deflection or bending. Usually, the sensor is stuck to the surface, and resistance of sensor element is varied by bending the surface. Since the resistance is directly proportional to the amount of bend it is used as goniometer, and often called flexible potentiometer” and the bending is characterized that the behavior of a slender structural element subjected to an external load applied perpendicularly to a longitudinal axis of the element. With those teachings, each bendable sensor configured to response to any degree of external force applied onto the sensor and to measure any amount of external force applied to bend the metal conductive traces of the sensor, the bended amount is directly proportional to the amount of change in resistance. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that bendable sensor with metal traces is act as a strain gauge that measures the amount of resistance relative to the force pushed on sensor, the advantage of strain gauge is convenience and sensitive, because the resistance of strain gauge is easy to measure and very sensitive.   
Per claim 5. Isom shows at Fig. 5, wherein sensor layer (502) (e.g. flexible substrate) resides between a cover layer (501) and an adhesive layer (e.g. underneath of layer 503 for adhered to layer 502), as Isom teaches that the layers are adhered to one another using some type 
Per claim 7. Isom further teaches “The pharmacy may know the board ID, the dock ID, and the prescription ID so that when they assign a prescription ID to a given board and dock, they will know which pills were given to which patient and where that patient's pills were when they were opened. Accordingly, pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened. This information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs.” [para. 39] which constitutes the claimed the microcontroller is configured to store the obtained information, identify one or more locations of the product packaging material that have been tampered with, and create a timestamp indicating a time of accessing the corresponding resistance sensor.
Per claim 8. Isom further teaches “The patient's reply audio or video message may indicate that the patient has taken their medication. This audio or video recording may then be sent to appropriate caregivers in a secure, encrypted manner. The data associated with the audio/video recording may be transmitted using the transmitter/receiver 605.” [para. 58], that constitutes microcontroller is configured to encrypt and wirelessly relay the information to an external device via a radio frequency identification tag or wireless link.
Per claim 20.  Isom discloses a method comprising:
column and} row of a corresponding matrix of sensors (107, 204 and 607) [Fig. 1, sensors arranged in rows and columns, bendable sensors detected opening of a container 109 by detect the change in resistance (see para. 31)]; 
comparing the values with an initial or expected reading (e.g. 900 Ohms as a threshold amount) of the corresponding matrix of sensors to identify one or more {column and} rows with changed values [see Fig. 3 and para. 34 and 43]; 
determining a status of one or more sensors of the matrix of sensors that correspond to the one or more identified {columns and the one or more identified} rows (as cited at para. 42, “the microcontroller may track the status of a given row or set of rows of blister containers” 
detecting a tampering status of a product packaging material based on the determined status of the one or more sensors; 
recording a time that a corresponding slot of the product packaging material was opened [para. 47]; and 
comparing the recorded time and a prescribed time for consuming a corresponding medication, as recited at [para. 39] “pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened. This information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs.” The proper consumption and the misuse of prescription can be related to the right time the container were opened and that can be determined by comparing time opened detection with prescribed time. 
Isom does not explicitly mention that the sensing a value from each column. 
each trace or sensor may be individually tracked, while in other cases, the traces may be tracked in regions or groups. For instance, the microcontroller may track the status of a given row or set of rows of blister containers” [para. 42] and “if a capsule lid is bent, regardless of where the capsule is positioned within the rows of capsules (e.g., even out of order), the microcontroller may be configured to determine which exact capsule was opened and when” [para. 44].  With the teachings above, the microcontroller can be configured to selectively track the status of each exact capsule/sensor, a group of sensors, regions of sensors, given row of sensors and set of rows of sensor, which can be included one or more columns of sensors.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that one or more columns of sensors can be tracked by microcontroller as user desired, for the purpose of convenience as if each column may prescribed different type of pills and that easy for user to identify. 

7.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Mohan et al. [US 2011/0163457; Mohan].
Per claim 2. Isom further discloses a battery (104) for powering at least the microcontroller [Fig. 1, para. 29], except for not explicitly mention the battery is a thin-film battery.  Mohan discloses a device (e.g. package 100) comprises a thin film battery [para. 58]. In the same field of monitoring device, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention, to employ a thin battery as taught by Mohan to the device of Isom, for the benefit of compact and easy to install. 
Per claim 3. Isom discloses a battery above, except for not explicitly mention that battery configured to be charged by a scanning device that is obtaining information from the microcontroller.  Mohan further teaches the package 100 includes an electromagnetic power scavenging (e.g. power collection) from electromagnetic signal [para. 40], that the thin battery is being charged by converted electromagnetic signal transmitted from RF device, such as RFID reader.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the EM power scavenging wireless interface for collecting power from RFID reader as taught by Mohan, for the advantage of convenience, because the battery would be charged for operating every time communicated with electromagnetic reader. 

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Clayman [US 2010/0212565].
Per claim 4. Isom discloses the device 100 configurable to be molded onto the product packing material [Fig. 1], except for not explicitly mention that a flexible substrate with a thickness of about 1- 2 millimeters, Clayman teaches a tracking device (e.g. RFID tag) configurable to attach to article (e.g. a garment), wherein the tracking device having a thickness of about 1.5 millimeter [para. 07]. The tracking device (RFID tag) can be applied as device for detecting tamper of Isom.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the flexible substrate with a thickness of 1.5 mils. taught by Clayman to the detecting device of Isom, for the benefit of convenience, because the thin device can be applied to many different applications without being notice and compact.

4.	Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Sorrells et al. [US 6,720,866; Sorrells].
Per claim 6. Isom discloses a device for detecting a tampering above, except for not explicitly mention an analog multiplexer and an analog-to-digital converter (ADC) configured to enable the microcontroller to sample the sensors of the sensor network.  Sorrells teaches a wireless sensor device 102, comprising an analog multiplexer 416 and ADC 312 [see Fig. 4A]. The ADC and MUX can be connected to the sensors arrangement of Isom above.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the analog multiplexer and ADC as taught by to the tamper detecting device of Isom, for the purpose of convenience when multiple sensors used in the same device with less connections and compact design. 
Per claim 14. Isom discloses a device for detecting a tampering above, except for not explicitly mention a digital multiplexer configured to enable the microcontroller to sample the sensors of the sensor network.  Sorrells teaches a multiplexer 1020 connected with input sensors 1024 [Fig. 10] and Sorrells further teaches sensor 204 can be binary digital [see Figs. 2A and 2B] that the multiplex 1020 capable of connected to the digital sensor (e.g. 1024a-1024c).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the digital multiplexer taught by Sorrells to the tamper detecting device of Isom, for the purpose of convenience, which allows fewer connections and more efficient utilization of integrated circuit die area and/or connection requirements. 
	Per claim 23.  The claimed limitation are similar to those in claim 6 above, that the rejection would be in the same manner. 
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Linsay et al.  [US 7,098,794; Linsay].
Per claim 19. Isom discloses tampering sensor above, except for not explicitly mention that the network of sensors (402 and 408) is modular and configured to line the walls of cylindrical containers, Linsay teaches a tamper-evident packaging, comprises a network of sensors is modular and configured to line walls of cylindrical containers [see Fig. 4].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the tamper sensor as a modular which attachable to wall of container as taught by Linsay to the sensor device of Isom, for the purpose of safe and convenience, because container is better protection and easy to access.    

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isom et al. in view of Cook et al. [US 10,579,833].
Per claim 21. Isom discloses a device for detecting a tampering of a product (e.g. pill) in a product packaging material (109) [see Fig. 1] the device comprising: 
a plurality of {tank} circuits arranged into network of sensors (107 and 607) and integrated into the product packaging material (109); wherein at least a plurality of the sensors (107 and 607) of the sensor network are implemented in response to the tampering of the product packaging material of a non-conductive product [para. 31, 34 and 54];
a microcontroller (101) configured to detect, by accessing the sensors when the product packaging material with sensor is tampered [para. 31 and 54]; and 
a communication device (transceiver 105) for relaying information regarding a status of the product packaging material by the microcontroller based on the detected changed of the 
Isom suggested “The bendable sensors 107 may include substantially any type of sensor configured to detect movement, displacement, or opening of a container 109 or container lid or covering 108. These movements or changes may be determined by a microcontroller or processor 101 which may sample the bendable sensors 107 at various time intervals to detect changes. These changes may include changes in resistance, changes in capacitance, or changes in voltage or current” [para. 31], which means when container lid is opened or tampered the characteristic of electrical sensor is changed, however, Isom does not explicitly mention a plurality of sensors of the sensor network are implement as tank circuit sensors, and the expected  specific unique frequency, the expected phase or both of the corresponding tank circuit sensor programmed to be detected.  
Cook discloses a tamper detection circuit assemblies and related manufacturing processes, comprising a tamper detection includes a first and second sensors substrates (111 and 121) (which can be interpreted as circuit tanks) and further teaches “ The processor 2100 performs an initial phase calibration (block 2200) for the sensor line patterns 2106 and 2108, which can compensate for differing line lengths, line thicknesses, and impedance characteristics created during manufacturing of the sensor line patterns 2106 and 2108. The phase comparator circuit 2102 can output a phase comparison signal which indicates phase difference between signals received from the output by the signal generator 1830 and the signals received from the sensor line patterns 2106 and 2108 and/or a change in phase (or frequency) of the signal received from either or both of the sensor line patterns 2106 and 2108. The processor 2100 measures (block 2202) phase change over a time interval using the phase comparison signal and determines (block 2204) when the phase change satisfies a tamper detection rule” and “The security processor 150 is configured to detect tampering of the lid by sensing a threshold change in phase between signals conducted through the first and second sensor line patterns 1800 and 1802, and/or to detect tampering based on a time variation in phase of signals conducted through either one of the first and second sensor line patterns 2106 and 2108 over a defined time interval.”  [col. 14, lines 1-13-20 and 39-54] the threshold phase or frequency of the circuit tank changed in response to the tampered to the sensor attached to monitoring item.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the tank circuit sensor as taught by Cook to the system of Isom, for the purpose of alternative type of tampering sensor available at the time of constructive the device, because tank circuit sensor would provide the same function as bendable sensor, which detects tampering to any appropriated product packaging material of a non-conductive product, such as pill containers.   


Allowable Subject Matter
7.	Claims 22 and 16 is allowed.

Response to Arguments
8.	Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive.
Applicant argued:    (i) Claim 1:  Applicant notes that a resistance directly proportional to an amount of bend is distinguished from "a resistive value that is relative to the amount of force." That is, an amount of bend is not necessarily proportional or relative to an amount of force. 
Consider that the amount of bend is not necessarily proportional to the amount of force needed to implement the bend; thus, a wire having a resistance directly proportional to an amount of bend will not necessarily have "a resistive value that is relative to the amount of force." Moreover, a strain gauge sensor utilizes a conductance property of a wire that is based on the conductor's geometry, as would be apparent to a person of ordinary skill in the art. When a wire is stretched, for example, it becomes narrower and its electrical resistance increases. Isom, on the other hand, states that "[w]hen the bendable sensor 300 is bent or deformed, the traces may sustain microscopic cracks 301. These cracks 301 may result in a step-function increase in detectable resistance." (See, Isom at paragraph [0034].) Thus, the claimed resistance sensor "configured to act as a capture strain gauge that measures an amount of force applied to the resistance sensor and configured to have a resistive value that is relative to the amount of force" is distinguished from the sensor of Isom (which depends on cracks in the wire to alter the resistance).

(ii)  Regarding claim 20:  Isom discusses that the cited information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs. Encouraging the proper consumption of medication and preventing the misuse of prescription drugs does not necessarily infer that a recorded time (that a corresponding slot of the product packaging material was opened) and a prescribed time for consuming a corresponding medication are compared. Isom does not disclose or suggest "comparing the recorded time and a prescribed time for consuming a corresponding medication." Thus, Isom does not disclose or suggest "recording a 
 
 (iii)   Regarding claim 21:  as amended, recites, in part, "wherein the microcontroller is programmed with an expected specific unique frequency, an expected phase, or both of each of the tank circuit sensors." Applicant finds no disclosure in either Isom and Cook of a microcontroller programmed with an expected specific unique frequency, an expected phase, or both of at least two of the tank circuit sensors. Thus, Isom and Cook, alone or in combination, do not disclose or suggest "a plurality of tank circuits arranged into a network of sensors and integrated into the product packaging material, a phase of each of the tank circuit sensors, a frequency of each of the tank circuit sensors, or both changing in response to a tampering of the product packaging material of a non- conductive product; a microcontroller configured to detect, by accessing the tank circuit sensors, the phase of each of the tank circuit sensors, the frequency of each of the tank circuit sensors, or both, wherein the microcontroller is programmed with an expected specific unique frequency, an expected phase, or both of each of the tank circuit sensors; and a communication device for relaying information regarding a status of the product 6 Cook at col. 14, lines 39-63; emphasis added.

Examiner disagreed:  (i) The issues had described in the claim rejection above, Isom clearly teaches that the cover layer includes at least one bendable sensor placed over the opening of the container and detects any movement in the bendable sensor changes in resistance through the bendable sensor.  Thus, it is obvious that any appropriated force applied to the cover layer of sensor would cause the sensor changes its resistance accordingly and the bendable sensor has to 
(ii)  Isom teaches: Accordingly, pharmacies, healthcare providers, or other users privy to a patient's pill use may receive information indicating which blister pack was inserted into which dock, when that insertion occurred, which pills were taken (or at least opened), what time the pill containers were opened, and where the containers were opened, the information may be used to encourage proper consumption of medication and prevent the misuse of prescription drugs. [para. 39] and further teaches that the information of the type of usage and the time it occurred to be stored in a database or at cloud database. [para. 47].  Thus, the time and drug taken is being monitoring by Isom to prevent the misuse of prescription drugs. 

(iii) As rejection in claim 21 above, Cook teaches, the security processor 150 is configured to detect tampering of the lid by sensing a threshold change in phase between signals conducted through the first and second sensor line patterns 1800 and 1802, and/or to detect tampering based on a time variation in phase of signals conducted through either one of the first and second sensor line patterns 2106 and 2108 over a defined time interval.  The expected threshold phase or frequency would mirror the claimed of expected specific unique frequency or phase. 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SON M TANG/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685